DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 26 February 2021.
The amendment filed 26 February 2021 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claim 1 was amended in the amendment filed 26 February 2021.
Claims 16-20 are withdrawn from consideration.
Claims 1, 10, 24, and 28-29 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 10, 24, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hagino (US PG Publication 2004/0112426 A1; hereinafter “Hagino”) in view of Hilali et al. (US PG Publication 2009/0194153 A1; hereinafter “Hilali”), Liu et al. (US PG Publication 2011/0284074 A1; hereinafter “Liu”), Saita et al. (US PG Publication 2009/0032081 A1; hereinafter “Saita”), and Cesar et al. (US PG Publication 2016/0049538 A1; hereinafter “Cesar”).
Regarding claims 1 and 29, Hagino teaches a solar cell (abstract and Figs. 2 and 5A-H) comprising: 
a semiconductor substrate having a base region of an n-type (silicon wafer 1, which can be made to be n-type and functions as the base; paragraphs 0026, 0038-0041, and 0065-0072); 
an emitter region having a p-type (dopant diffusion layer 6, which is opposite conductivity to the silicon wafer conductivity type and therefore can be p-type; paragraphs 0038-0339) the emitter region being formed on a front surface of the semiconductor substrate; (Fig. 2) 
a plurality of back surface field regions (localized back surface field layer 16 in Fig. 2; paragraph 0041) having the n-type (Group V element doping for n-type wafer, therefore n-type as well; paragraph 0041) and a doping concentration higher than the base region (paragraph 0072 explaining higher doping of back surface field layer relative to substrate), the plurality of back surface field regions being locally formed on a back surface of the semiconductor substrate and separated from each other so that the base region is located between the 
a first passivation layer formed on the emitter region (passivation film 3A; paragraph 0026 and Fig. 2); 
a plurality of first electrodes connected to the emitter region by penetrating through the first passivation layer (see light receiving surface electrodes 8B connected to emitter region 6 via penetrating the first passivation layer 3A in Fig. 2); 
a second passivation layer formed on the back surface of the semiconductor substrate (back surface passivation film 3B; Fig. 2, paragraphs 0061-0062 and 0066); and 
a second electrode connected to the plurality of back surface field regions, respectively, by penetrating through the second passivation layer (back surface electrode 13B; paragraph 0071), 
wherein the base region has a specific resistance of 0.3 Ωcm or more to about 0.5 Ωcm (paragraph 0045), 
wherein the plurality of the back surface field regions have a sheet resistance of 5 Ω/□ to 90 Ω/□ (paragraph 0052; see MPEP 2144.05 I.), 
wherein a ratio of a total area of the plurality of back surface field regions to a total area of the semiconductor substrate is 0.1 to 0.5 (see Fig. 2 showing the distribution of back surface field regions 3B, which overlaps the presently claimed range of 0.1-0.5; see MPEP 2144.05 I.).
The Examiner notes that Hagino teaches the resistivity of the base region is 0.5-30 Ωcm, and teaches that a resistivity outside this range could be used (paragraph 0045). However, Hagino is silent to using a resistivity of less than 0.5 Ωcm.

The devices of Hagino and Hilali are analogous references in the field of photovoltaic cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hagino and form the base section with a resistivity of less than 0.5 Ωcm and in the disclosed range of Hilali in order to form the gridline electrodes with wider spacing, yielding less shading, higher efficiency of the device, and reduced fabrication costs of the device, as taught above by Hilali. The modification would necessarily result in the resistivity of the base region overlapping the presently claimed range of 0.3-0.5 Ωcm; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I.
The Examiner notes the limitation wherein a combination of the specific resistance in the range of 0.3 Ωcm to less than 1.00 Ωcm for the base region (see also 0.3 Ωcm to less than 0.76 Ωcm in instant claim 29) along with the sheet resistance of 5 Ω/□ to 90 Ω/□ for the plurality of the back surface field regions being locally formed in a local structure “compensate for fill factor by limiting the specific resistance of the base region to a predetermined range, and improve a fill factor, a short-circuit current density and an open-circuit voltage for the solar 
However, modified Hagino is silent to the doping concentration of the back surface field region being within the range of 3x1015/cm3 to 15 x1015/cm3. The Examiner notes that 15 x1015/cm3 is equivalent to 1.5 x1016/cm3.
Liu teaches solar cells (abstract). Liu et al. teach a doping concentration of a back surface field layer (106) of 1015-1020/cm3 allows for balanced stress between semiconductor layers (e.g. 104/106) as well as an appropriate rear surface electric field for the back surface field layer, and reduce the recombination of electrons and holes (paragraph 0034). 
The devices of modified Hagino and Liu are analogous references in the field of solar cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Hagino and use a doping concentration of 1015-1020/cm3 for the back surface field region as this is taught as an acceptable level of concentration to create an appropriate rear surface electric field and reduce 15/cm3 to 15 x1015/cm3; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I.
However, modified Hagino is silent to the second electrode being a plurality of second electrodes including a plurality of finger electrodes extending in the first direction and least one bus bar electrode extending in a second direction crossing the first direction and connecting the plurality of finger electrodes, wherein the plurality of back surface field regions are formed only at portions where the plurality of finger electrodes are formed. 
Saita teaches solar cells (abstract, Figs. 2-5, also Figs. 10-11). Saita teaches the back electrode includes finger electrodes (30; paragraphs0049-0051) and a bus bar electrode (connecting electrode 40; paragraph 0053 and Figs. 2-5. See also wiring 11in Figs. 10-11). Saita further teaches the finger electrodes extend in a first direction and the bus bar electrode extends in a second direction crossing the first direction and connected to the finger electrodes (see Figs. 2-5 and paragraphs 0046-0047). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Hagino and include the back electrode structure of Saita because the simple substitution of one known element for another to perform the same function, in the instant case rear electrode structures in a solar cell, supports a prima facie obviousness determination, especially since one of 
However, modified Hagino is silent to a width of at least one of the plurality of the back surface field regions is 200 µm to 1,000 µm
Cesar teaches solar cells (abstract and Fig. 2). Cesar teaches a plurality of back surface field regions in the solar cell (abstract and Fig. 2), with at least one of the back surface field regions having a width of at least 600 micrometers (abstract). Cesar additionally teaches these increased back surface field widths can reduce processing costs with less strict manufacturing tolerances as well as maintain a good efficiency in the solar cell (paragraphs 0005, 0008, and 0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Hagino and form at least one of the plurality of back surface field regions to a width of 600 micrometers, in order to reduce processing costs and maintain good efficiency of the solar cell, as taught above by Cesar. 

Regarding claim 24, modified Hagino further teaches the plurality of finger electrodes pass through the second passivation layer (see Hagino Fig. 2 and Saita Fig. 11, showing the finger electrodes contacting the surface of the underlying photovoltaic structure),
wherein the at least one bus bar electrode is formed on the second passivation layer (see modified Hagino, and Saita Fig. 11 showing the bus bar electrode 11 formed above the finger electrodes 30, and thus on the second passivation layer in modified Hagino Fig. 2),
wherein the plurality of finger electrodes extend in the first direction (Saita Fig. 10), and
wherein the at least one bus bar electrode extends in the second direction intersecting the first direction (see Saita Figs. 10-11).
Regarding claim 28, modified Hagino further teaches the second passivation layer includes a silicon oxide film or a silicon nitride film (paragraphs 0031 and 0066) directly contacting the back surface of the semiconductor substrate (see Hagino Fig. 2).
The Examiner notes the limitations wherein “the silicon nitride film having a fixed positive charged based on the plurality of back surface field regions having the n-type" is a .
Response to Arguments
Applicant's arguments filed 26 February 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments. Modified Hagino teaches the features of amended claim 1. Applicant’s arguments which pertain to the current grounds of rejection are answered below.
Applicant argues on page 8 the Hagino reference excludes the recited range of resistivity of instant claim 1. The Examiner notes the newly cited Hilali reference, when combined with Hagino, teach the presently claimed limitation. The Examiner notes that Hagino additionally indicates other resistivities outside the disclosed range may be used and thus does not teach away from values outside their disclosed range (see Hagino paragraph 0045).
Applicant argues on pages 9-10 the Saita reference does not include bus bars extending in a perpendicular direction to the finger electrodes. The Examiner respectfully disagrees. The Saita reference clearly shows bus bars (40) and other wiring members (11) extending perpendicular to the finger electrodes (30) in Figs. 2-5 and 10-11. The wiring member functions as a bus bar as it also collects photogenerated carriers from the finger electrodes. Thus, both configurations correspond to the claimed bus bar extending in a second direction crossing the first extension direction of the finger electrodes, as claimed.
Applicant’s arguments with respect to claims dependent from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No additional arguments are presented. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726